Citation Nr: 1025270	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-49 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from December 1950 to December 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2009 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in North Little Rock, 
Arkansas.  This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In April 2010, the Veteran withdrew his hearing request and 
waived agency of original jurisdiction review of additional VA 
treatment records that were received by the RO.  Therefore, the 
Board finds that adjudication of the appeal may go forward 
without scheduling the claimant for a hearing or remanding the 
appeal for a supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c) (2009).  

Next, the Board notes that a March 2004 rating decision 
previously denied service connection for a bilateral hearing loss 
disability.  Since that time, the Veteran has provided the RO 
with additional relevant service department records.  Therefore, 
the Board must reconsider the claim.  38 C.F.R. § 3.156(c) 
(2009).  Accordingly, the issue on appeal is as reported on the 
first page of this decision.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against finding that sensorineural hearing loss manifested itself 
to a compensable degree in the first post-service year, or that a 
current bilateral hearing loss disability is related to a disease 
or injury in service.

2.  The preponderance of the competent and credible evidence of 
record does not show that the Veteran was diagnosed with a 
psychiatric disorder at any time during the pendency of the 
appeal.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  A psychiatric disorder was not incurred or aggravated during 
military service nor may a psychosis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, the 
degree of disability, and the effective date of any disability 
benefits.  The appellant must also be notified of what specific 
evidence he is to provide and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes obtaining 
all relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Next, the Board finds that written notice provided in January 
2009, prior to the April 2009 rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
regulations governing disability ratings and effective dates as 
required by the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, even if the above letter did not provide 
adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this 
notice problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the above letter as well as the rating decision and 
statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent evidence and conducted all 
appropriate development.  Specifically, the record shows that VA 
has obtained and associated with the claims files all available 
and identified in-service and post-service records including the 
Veteran's records from the Fayettvl VA Medical Center.  

In this regard, as to the in-service records, in November 2003 
the National Personnel Records Center (NPRC) notified the RO that 
better copies of the Veteran's service records were not available 
because they had been partially destroyed in a fire.  Moreover, 
in November 2008, NPRC notified the Veteran regarding this 
problem with his service records.  Moreover, in the October 2009 
statement of the case, the RO also notified the Veteran of the 
problem with his service records.  

Where, as here, "service medical records are presumed destroyed, 
. . . the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The cases, however, do not establish a heightened "benefit of 
the doubt," but rather only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The case 
law does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996). 

As to the claim of service connection for a bilateral hearing 
loss disability, the Board finds that the VA examination 
previously obtained in January 2004 along with its February 2004 
addendum are adequate to allow the Board to adjudicate the claim 
because the examiner, after a review of the record on appeal and 
an examination of the claimant, provide an opinion as to the 
origins of his bilateral hearing loss.  See 38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

As to the claim of service connection for a psychiatric disorder, 
while VA did not provide the Veteran with an examination, the 
Board finds that VA had no obligation to do so in connection with 
the current appeal because service treatment records and post-
service treatment records are negative for a diagnosis of a 
chronic psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans 
of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (holding that, if the evidence of record 
does not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical opinion 
would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (holding that the Board is not required to accept a 
medical opinion that is based on the veteran's recitation of 
medical history); Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (holding that VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay statement).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



The Claims

The Veteran contends that his bilateral hearing loss and 
psychiatric disorder were caused by his exposure to combat during 
the Korean War as an artillery man.  It is also requested that 
the Veteran be afforded the benefit of the doubt. 

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Other specifically enumerated disease 
processes, including a sensorineural hearing loss and a 
psychosis, if manifest to a degree of 10 percent within one year 
after separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Bilateral Hearing Loss Disability

As to the claim of service connection for a bilateral hearing 
loss disability, the Board acknowledges that the record shows 
that the Veteran received training in artillery and served in an 
artillery battery at the time of the Korean War.  Moreover, the 
Board finds that the Veteran is both competent and credible to 
report on the fact that he was exposed to artillery fire while on 
active duty.  Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  Therefore, the Board will concede that he had 
acoustic trauma while on active duty.  

However, available service treatment records, which includes 
partial copies of several examinations whose dates have been 
destroyed in the NPRC fire but which are nonetheless legible, are 
negative for complaints and/or treatment for hearing loss in 
either ear and do not ever show the Veteran being diagnosed with 
hearing loss.  The Board finds more competent and credible the 
service treatment records, which are negative for complaints, 
diagnoses, or treatment for bilateral hearing loss, than the 
Veteran's claims to the contrary.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Accordingly, entitlement to service connection for a 
bilateral hearing loss disability based on in-service incurrence 
must be denied despite the fact that the Veteran was exposed to 
acoustic trauma while on active duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a). 

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having compensable sensorineural hearing loss within one 
year of service separation.  Accordingly, entitlement to service 
connection for bilateral hearing loss based on a presumptive 
basis must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1953 and first seen with 
hearing loss in a 2003 VA audiological examination to be 
compelling evidence against finding continuity.  Put another way, 
the five decade gap between the Veteran's discharge from active 
duty and the first evidence of the claimed disorder weighs 
heavily against his claim.  See Maxson, supra; Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems hearing conversational speech since service.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  The Board also acknowledges that the Veteran's 
representative is competent to give evidence about what he can 
see such as the claimant having problems hearing him ask 
questions.

However, upon review of the claims folder, the Board finds that 
the Veteran's and his representative's assertions that the 
claimant has had his current hearing loss disability since 
service are not credible.  In this regard, the Veteran and his 
representative's claims are contrary to what is found in the 
post-service medical records.  In these circumstances, the Board 
gives more credence and weight to the medical evidence of record, 
which is negative for complaints, diagnoses, or treatment for the 
claimed disorder for five decades following his separation from 
active duty, than the Veteran's and his representative's claims.  
See Maxson, supra.  Therefore, entitlement to service connection 
for bilateral hearing loss based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the January 2004 VA examiner opined, without 
having reviewed the record on appeal, that it was more likely as 
not that some portion of the Veteran's current bilateral hearing 
loss was due to acoustic trauma while in service assuming his 
report regarding being in combat in Korea during that service 
were true.  The January 2004 VA examiner was thereafter provided 
with the record on appeal which included all available in-service 
medical and service personnel records as well as all identified 
and available post-service medical records.  The Board notes 
that, while these records document the Veteran's service in Korea 
in 1952, his receiving training as an artilleryman, and his 
service with a artillery division, they are negative for any 
evidence that he engaged in combat with the enemy while in Korea 
because they do not indicate receipt of the Purple Heart Medal, 
Combat Infantry Badge, similar combat citations, or other 
indications of combat.  The January 2004 VA examiner thereafter 
opined in the subsequent February 2004 addendum that it was less 
likely than not that any of the Veteran's current bilateral 
hearing loss was caused by his military service given the above 
history which falls to document combat service in Korea as well 
as the fact that the claimant's hearing sensitivity on his 
separation examination was within normal limits as measured by 
spoken and whispered and voice testing and because medical 
records generated shortly after his separation from active duty 
were negative for complaints, diagnoses, or treatment for hearing 
problems.  Lastly, it was opined that all of the above evidence 
suggests that the Veteran's hearing problem was acquired decades 
after his leaving military service.  The Board finds more 
competent and credible that later opinion because it was based on 
the examiner's review of the record.  See Black v. Brown, 
5 Vet. App. 177, 180 (1995) (holding that a medical opinion is 
inadequate when it is unsupported by clinical evidence); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on 
an inaccurate factual premise is not probative); Black v. Brown, 
10 Vet. App. 297, 284 (1997) (in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data).

As to the Veteran's and his representative's assertions that the 
claimant's bilateral hearing loss was caused by his military 
service, the Board finds that this condition may not be diagnosed 
by its unique and readily identifiable features because special 
equipment and testing is required to diagnose hearing loss as 
defined by 38 C.F.R. § 3.385 and therefore the presence of the 
disorder is a determination "medical in nature" and not capable 
of lay observation.  Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, the 
Board finds that their opinions that bilateral hearing loss was 
caused by service not credible.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).   The Board also 
finds more competent and credible the opinion by the February 
2004 VA examiner that the Veteran's bilateral hearing loss was 
not caused by the claimant's military service than these lay 
statements.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual knowledge and skill in 
analyzing the medical data).

Based on the discussion above, the Board also finds that service 
connection for a bilateral hearing loss disability is not 
warranted based on the initial documentation of the disability 
after service because the weight of the competent and credible 
evidence is against finding a causal association or link between 
the post-service disorder and an established injury, disease, or 
event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a relationship 
between a current disability and events in service or an injury 
or disease incurred therein).

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a 
bilateral hearing loss disability.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

The Psychiatric Disorder

As to the claim of service connection for a psychiatric disorder, 
the Board acknowledges that a December 1952 service treatment 
record documents an observation that the claimant's back pains 
may be psychosomatic in nature and an April 2009 post-service VA 
treatment record noted that he tested positive at his depression 
screening and testing suggested mild depression.

However, the Board notes that service treatment records, 
including his examinations, are negative for a diagnosis of a 
psychiatric disorder.  In fact, the Veteran did not report having 
a history of any psychiatric problems at his in-service 
examinations and the examiners specifically opined that his 
psychiatric condition was normal.  As to the post-service record, 
not only does another April 2009 VA treatment record note that he 
did not test positive at his depression screening but it is 
negative for complaints, diagnoses, or treatment for any 
psychiatric disorder except for a March 2009 VA treatment record 
noting that he was still grieving for his wife who had passed 
away three years earlier.  Furthermore, because diagnosing a 
chronic psychiatric disorder requires special medical training, 
the Board finds that neither the Veteran nor his representative 
is competent to provide such a diagnosis. Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of record 
does not show the Veteran being diagnosed with a psychiatric 
disorder at any time during the pendency of his appeal.  See 
Hickson, supra; McClain, supra.  Where there is no disability, 
there can be no entitlement to compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, entitlement to service connection 
for a psychiatric disorder must be denied on a direct and 
presumptive basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.307, 3.309. 

Conclusion

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


